

117 HRES 204 IH: Honoring the essential staff of the United States Capitol Complex as unsung heroes.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 204IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Sean Patrick Maloney of New York (for himself, Ms. Barragán, Mr. Beyer, Mr. Bishop of Georgia, Ms. Bonamici, Mr. Bowman, Mr. Brown, Mr. Carson, Ms. Castor of Florida, Mr. Cicilline, Mr. Crow, Ms. Dean, Mr. Deutch, Mrs. Dingell, Ms. Escobar, Mr. Espaillat, Mr. Foster, Mr. Hastings, Ms. Norton, Ms. Houlahan, Mr. Huffman, Ms. Jacobs of California, Mr. Johnson of Georgia, Ms. Lee of California, Mr. Levin of California, Ms. McCollum, Mr. McGovern, Mr. McNerney, Ms. Ocasio-Cortez, Mr. Pappas, Mr. Perlmutter, Ms. Pressley, Mr. Raskin, Ms. Scanlon, Ms. Schakowsky, Ms. Titus, Ms. Tlaib, Mrs. Watson Coleman, Mr. Takano, Mr. Torres of New York, Mr. Suozzi, Mr. Jeffries, Ms. Newman, and Ms. Omar) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring the essential staff of the United States Capitol Complex as unsung heroes.Whereas the COVID–19 public health emergency has displayed the importance of essential staff to keeping our country and the Federal Government operating;Whereas the essential staff of the United States Capitol Complex, including custodial, cafeteria and food service, maintenance, transportation, and infrastructure staff, show up daily to serve Members of Congress and staff regardless of political ideology, weather conditions, Government shutdowns, and more;Whereas essential staff are often underappreciated and overworked as they provide much needed services at the United States Capitol;Whereas the violent insurrection on January 6, 2021, left essential staff fleeing for their lives, with many staff detailing stories of hiding in closets or nearby offices fearing for their safety;Whereas essential staff, many of whom are minorities, were forced to confront the racist and White nationalist symbols that occupied the United States Capitol;Whereas essential staff, often left vulnerable in hostile situations, have had little time to process the traumatic events that took place on January 6, 2021;Whereas after the attack ended, essential staff worked through the evening and late-night hours to clean up the aftermath of the destructive mob that ransacked the Complex who left behind broken glass, doors, and signage, trash, and bigoted symbols, as well as the horrific and vile spreading of feces along walls; andWhereas essential staff continued their regular duties without delay through the long night while Members of Congress certified the results of the Presidential election: Now, therefore, be itThat the House of Representatives—(1)honors the essential staff of the United States Capitol Complex as unsung heroes;(2)recognizes and thanks the invaluable contributions of these staff before, during, and after the January 6, 2021, attack; and(3)extends its support to these staff as they recover from the ordeal of the attack and commits to better protecting all staff who work throughout the Capitol Complex. 